Citation Nr: 0531594	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  98-11 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder, to include as secondary to service-connected post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel






INTRODUCTION

The veteran had active service from December 1942 to November 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for several 
eye disorders.  In a January 2000 decision, the Board 
considered an underlying new and material issue with respect 
to the appealed claim, reopened the appealed claim, and 
remanded the appealed claim to the RO for additional 
development.  
Upon completion of the requested development, the RO 
confirmed its prior denial and returned the matter to the 
Board for further consideration.  In a February 2004 
decision, the Board affirmed the RO's denial. 

The veteran gave notice of appeal of the February 2004 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In August 2005, the Secretary of VA and the 
veteran through counsel filed a Joint Motion For an Order 
Vacating the Board Decision and Incorporating the Terms of 
this Remand.  The motion urged the Court to vacate and remand 
the February 2004 decision for failure of the Board to ensure 
compliance with its prior remand order pursuant to Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  By Order dated August 
25, 2005, the Court granted the motion, vacated that part of 
the Board's decision that denied service connection for a 
bilateral eye disorder, and remanded the matter for 
readjudication consistent with the motion.  Accordingly, this 
matter comes back before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Pursuant to the Joint Motion, the Board has been ordered to 
afford the veteran an ophthalmologic examination to be 
conducted by an ophthalmologist because the prior examination 
conducted in July 2000 was conducted by an optometrist (G.K., 
O.D.), (in violation of the Board's January 2000 Remand 
directive) and because the Veterans Health Administration 
(VHA) opinion was similarly provided by an optometrist (P.L., 
O.D.).  Additionally, the Joint Motion and the veteran's 
appellate brief address the fact that in the July 2000 VA 
examination report, G.K., O.D. noted that "[i]f a more 
expert opinion is necessary, [he] would suggest [the veteran] 
be evaluated by an anterior segment subspecialist."  Also, 
in the May 2003 VHA, P.L., O.D. noted that "there might be a 
small possibility that the dry eye findings are related to 
[the veteran's] malnutrition suffered during his treatment.  
But, long term consequences of avitaminosis A after 
restoration of proper nutrition are not documented in the 
literature.  However, if it is necessary, a conjunctival 
impression cytology could be performed to determine if there 
is a chronic deficit in goblet cells causing the dry eye."  
Thus, the ophthalmologic examination should include the 
described specialized testing if it is deemed necessary to 
determine whether the veteran's dry eye disorder is related 
to his prisoner of war experience, and the veteran should 
also be examined by an 'anterior segment subspecialist' if it 
is deemed necessary to address the etiology of the claimed 
bilateral eye disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
ophthalmologic examination by an 
ophthalmologist to ascertain the identity 
and etiology of any bilateral eye 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the ophthalmologist 
should be accomplished.  

In particular, if the ophthalmologist 
determines that it is necessary to 
conduct a 'conjunctival impression 
cytology' to determine whether any 
chronic ocular disorder found on 
examination is related to the veteran's 
prisoner of war experience, then it 
should be performed. Additionally, if the 
ophthalmologist determines that the 
veteran should be further examined by an 
'anterior segment subspecialist' to 
ascertain whether any chronic ocular 
disorder found on examination is related 
to the veteran's service, then he should 
be referred to one.  

The ophthalmologist is requested to 
review all pertinent records associated 
with the claims file and offer an opinion 
as to whether any chronic ocular disorder 
found on examination is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), causally or 
etiologically related to any incident of 
the veteran's military service, including 
his experiences as a prisoner of war.  

The examiner is also requested to offer 
an opinion as to whether any chronic 
ocular disorder found on examination is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
proximately due to or the result of the 
veteran's service-connected post-
traumatic stress disorder.  (The veteran 
contends in the alternative that his 
bilateral eye disorder developed as the 
result of his post-traumatic stress 
disorder.)

Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  

2.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


